Citation Nr: 0711157	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbosacral spine, status 
post lumbosacral fusion, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
degenerative disc disease, status post lumbosacral fusion, 
and assigned a 20 percent evaluation, effective October 2001.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in March 2004, the 
veteran indicated that he wanted to have a hearing at the RO.  
The RO scheduled a videoconference hearing for the veteran to 
be held at the RO in March 2007.  The veteran did not appear 
for the hearing.  He has not since provided any explanation 
for his failure to report, or request another opportunity to 
appear for a hearing.  Thus, the Board may proceed with 
review of his appeal at this time.  See 38 C.F.R. § 20.702(e) 
(2006).


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected degenerative disc 
disease, status post lumbosacral fusion, is characterized by 
no more than overall moderate limitation of motion, 
complaints of pain, and at times, tenderness and muscle 
spasm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease, status post lumbosacral fusion 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5003, 
5242 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2005 letter.  In the letter, the 
veteran was informed that the evidence necessary to 
substantiate the claim for an increased evaluation would be 
evidence showing that his disability is worse than the 
current evaluation contemplates.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the July 2005 letter provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  He was also 
provided a statement of the case and supplemental statement 
of the cases in February 2005, July 2005, and March 2006, 
which provided him an additional 60 days to submit additional 
evidence or argument.  Thus, the Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
the notice.  Further, it finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
an effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private treatment 
records from August 2001 to October 2005.  VA also provided 
the veteran with an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d) ); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for his 
disability.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims has observed that in the latter instance, evidence of 
the present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-27.  Accordingly, the evidence pertaining to 
an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of 
time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002). However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  Consequently, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.

Under Diagnostic Code 5293, in effect prior to September 
2003, a 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; and a 60 percent evaluation was 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

The Board observes that the words "severe" and 
"pronounced" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6.  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 4.2, 4.6.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  For purposes of 
evaluations under this criteria, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence 
preponderates against a finding that the veteran's service-
connected degenerative disc disease, status post lumbosacral 
fusion, warrants a rating in excess of 20 percent.

In June 2002, the veteran was afforded a VA examination.  
During the examination, the veteran stated that he has had 
low back pain since 1994, and subsequently reinjured his back 
in July 2000.  He explained that his pain level is 7 out of 
10, and he takes Naprosyn which provides mild relief.  The 
veteran denied any weakness or numbness of the legs, but did 
indicate that he has difficulty sitting, bending, and 
walking.  Examination of the thoracic spine revealed negative 
thoracic spine tenderness, negative perithoracic tenderness, 
no muscle spasm, negative straight leg raise test, and no 
signs of radiculopathy.  The range of motion for the mid back 
was noted as being within normal limits.  However, 
examination of the lumbar spine showed some midline lumbar 
spine tenderness and paravertebral muscle tenderness.  The 
examiner described some mild bilateral paravertebral muscle 
spasm, but the straight leg test was negative.  The veteran 
demonstrated forward flexion to 85 degrees, retroflexion to 
20 degrees, right lateral flexion to 40 degrees, left lateral 
flexion to 40 degrees, right rotation to 35 degrees, and left 
rotation to 35 degrees.  The examiner stated that the 
veteran's range of motion of the low back is limited by pain 
and fatigue; however, the low back presented no evidence of 
ankylosis.  The veteran was diagnosed with a history of 
cervical sprain, condition resolved; thoracic spine 
condition, condition resolved; and low back sprain, disc 
disease with ongoing pain syndrome.

In January 2006, the veteran underwent a second VA 
examination.  The veteran informed the examiner that he began 
to experience severe pain in his low back in 2001 and has 
undergone three surgeries since that time.  He explained that 
he continues to have constant low back pain and rates the 
pain as 6 out of 10.  The veteran stated that he has 
difficulty standing and lifting, but denies having any 
periods of incapacitation.  He further added that as a result 
of his back condition, he has been unemployable for 
approximately one year.  On physical examination of the 
veteran, the examiner noted the veteran exhibited limited and 
painful motion in all directions of the thoracolumbar spine.  
There was evidence of paraspinal muscle spasm at L3-4, L4-5, 
and L5-S1; however, there was no evidence of tenderness or 
weakness.  There was also no evidence of intervertebral disc 
syndrome, and the straight leg raising was negative at 60 
degrees bilaterally.  The veteran demonstrated active flexion 
to 70 degrees, extension to 5 degrees, right lateral flexion 
to 25 degrees, right rotation to 30 degrees, and left 
rotation to 30 degrees.  The examiner concluded that the 
veteran's range of motion of the thoracolumbar spine is 
limited by pain, lack of endurance and fatigue after 
repetitive use; however, it is not limited by weakness or 
incoordination after repetitive use.  The examiner diagnosed 
the veteran with degenerative disc disease, status post 
lumbosacral fusion. 

Private treatment records reflect continuing treatment and 
consistent complaints of back pain.  In October 2001, the 
veteran underwent lumbar laminectomy and discectomy with 
instrumentation at L4-5 and L5-S1.  In March 2003, surgery 
was performed to remove hardware, and he also underwent 
anterior and posterior fusion with hardware placement.  
Finally, in October 2005, surgery was performed again to 
remove hardware.

Considering the veteran's service-connected degenerative disc 
disease, status post lumbosacral fusion under the former 
criteria (Diagnostic Code 5295) the evidence is insufficient 
to show listing of whole spine to opposite side, positive 
Goldthwait' s sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under DC 5295, and that the preponderance of 
the evidence is against a 40 percent evaluation.

In evaluating the veteran's claim under Diagnostic Code 5293, 
in effect prior to September 2003, the Board notes the 
veteran has consistently complained of pain and was observed 
to have muscle spasms at the June 2002 and January 2006 VA 
examinations.  However, the Board notes the veteran has never 
been diagnosed with intervertebral disc syndrome, and he has 
never reported experiencing recurring attacks of pain with 
intermittent relief.  In addition, he has never been shown to 
have sciatic neuropathy, muscle spasms, absent ankle jerk, or 
any other symptoms normally associated with intervertebral 
disc syndrome.  Therefore, the Board finds that DC 5293, in 
effect prior to September 2003, does not assist the veteran 
in obtaining a higher evaluation.  

The Board has considered evaluation of the veteran's back 
disability under all other potentially appropriate diagnostic 
codes to determine whether an evaluation higher than 20 
percent can be assigned.  However, the veteran has never been 
found to have residuals of vertebral fracture, complete bony 
fixation of the spine, ankylosis of the cervical, dorsal, or 
lumbar spine, sacro-iliac injury and weakness.  Thus, 38 
C.F.R. § 4.71a, Diagnostic Codes 5285 to 5291(2002) are not 
for application.  Under Diagnostic Code 5292, which provides 
the criteria for limitation of motion of the lumbar spine, 
effective prior to September 2003, a 40 percent evaluation 
requires evidence of severe limitation of motion.  
Considering the claim for increase of the lumbar spine under 
Diagnostic Code 5292, there is no indication that the 
limitation of motion of the lumbar spine is severe.  The 
veteran has certainly demonstrated some limitation of motion 
of his lumbar spine, as his flexion has ranged from 70 
degrees to 85 degrees and his extension has ranged from 5 
degrees to 20 degrees.  However, the evidence as a whole 
establishes limitation of motion that is no more than 
moderate.  Therefore, Diagnostic Code 5292 would not assist 
the veteran in obtaining a higher disability evaluation, and 
therefore, is not for application.  .

Under the current scheduler criteria, the Board finds that an 
evaluation in excess of 20 percent is not shown to be 
appropriately assignable under the general rating formula.  
The evidence has not demonstrated the symptoms or criteria 
necessary to warrant a higher evaluation under the current 
General Rating Schedule for Diseases and Injuries of the 
Spine.  Specifically, the veteran's cervical spine exhibited 
full range of motion during the June 2002 VA examination, and 
forward flexion of the thoracolumbar spine is greater than 30 
degrees.  In addition, the evidence indicates the veteran 
does not have ankylosis, which, as previously stated, is when 
the spine is fixed in flexion or extension and is accompanied 
by other symptoms.  In this regard, the Board notes that the 
veteran has movement of the spine in planes of excursion 
(forward flexion, backward extension, lateral flexion and 
rotation) tested, which clearly indicates he does not have 
ankylosis.  Therefore, a rating in excess of 20 percent 
cannot be awarded for the veteran's service-connected 
lumbosacral strain.

The Board notes also that a separate rating based on 
neurological abnormalities is not warranted under the 
schedule for rating intervertebral disc syndrome that became 
effective in September 2002 or under the criteria for rating 
diseases of the spine that became effective in September 
2003.  There has been no finding of intervertebral disc 
syndrome reported by any medical examiner, and all 
neurological findings have been normal.  Therefore, there is 
no basis for rating neurological abnormalities.

The Board has also considered the veteran's service-connected 
degenerative disc disease, status post lumbosacral fusion in 
light of Diagnostic Code 5003, for degenerative arthritis.  
In this regard, x-rays taken in June 2002 showed 
"[d]egeneartive hypertrophic lipping," and January 2006 
showed facet joint arthritis at L5-S1.  Under DC 5003, 
degenerative arthritis, when substantiated by x-rays, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X- ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, and a 10 
percent disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  

The Board notes the veteran is currently assigned a 20 
percent evaluation, and Diagnostic Code 5003 does not 
otherwise assist the veteran in obtaining a higher 
evaluation.  Therefore, 38 C.F.R. § 4.71a, DC 5003 (2006) is 
not for application in this case.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40.  As stated previously, the January 2006 VA examiner 
stated that the veteran's range of motion of the 
thoracolumbar spine is limited by pain, lack of endurance, 
and fatigue after repetitive use, but is not limited by 
weakness, or incoordiantion after repetitive use.  Although 
the VA examiner established an additional functional 
impairment due to the veteran's back disability, the Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected back disability are 
contemplated in the 20 percent rating assigned by the Board.  
During the June 2002 VA examination, the veteran's strength 
was noted as 5/5 in all extremities and similarly, in January 
2006, the VA examiner indicated the veteran's motor strength 
was 5/5 for the lower extremities.  There is no indication 
that pain, due to the veteran's disability has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected degenerative 
disc disease, status post lumbosacral fusion, warrants any 
more than a 20 percent evaluation, for the reasons stated 
above.


ORDER

Entitlement to an increased initial evaluation for 
degenerative disc disease, status post lumbosacral fusion is 
denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


